Exhibit 10(o)


SEVENTH AMENDMENT TO STOCK PLEDGE AGREEMENT
This Seventh Amendment to Stock Pledge Agreement (this “Amendment”) is entered
into as of February 5, 2019, among Tenet Healthcare Corporation, a Nevada
corporation (the “Company”), each of the other entities listed on the signature
pages hereof as Pledgors, and The Bank of New York Mellon Trust Company, N.A.,
as collateral trustee for the Secured Parties (in such capacity, the “Collateral
Trustee”).
RECITALS
WHEREAS, reference is made to that certain Stock Pledge Agreement, dated as of
March 3, 2009, among the Company, the other Pledgors and the Collateral Trustee
(as amended by that certain First Amendment to Stock Pledge Agreement, dated as
of May 8, 2009, among the Company, the other Pledgors and the Collateral
Trustee, as amended by that certain Second Amendment to Stock Pledge Agreement,
dated as of June 15, 2009, among the Company, the other Pledgors and the
Collateral Trustee, that certain Third Amendment to Stock Pledge Agreement,
dated as of March 7, 2014, among the Company, the other Pledgors and the
Collateral Trustee, that certain Fourth Amendment to Stock Pledge Agreement,
dated as of March 23, 2015, among the Company, the other Pledgors and the
Collateral Trustee, that certain Fifth Amendment to Stock Pledge Agreement,
dated as of December 1, 2016, among the Company, the other Pledgors and the
Collateral Trustee, and that certain Sixth Amendment to Stock Pledge Agreement,
dated as of July 14, 2017, among the Company, the other Pledgors and the
Collateral Trustee, as amended by that certain Joinder Agreement to the Stock
Pledge Agreement executed on May 15, 2013 by the other Pledgors and by that
certain Pledge Amendment to the Stock Pledge Agreement executed on May 15, 2013
by the Company and the Collateral Trustee, as amended by that certain Joinder
Agreement to the Stock Pledge Agreement executed on October 1, 2013 by the other
Pledgors and by that certain Pledge Amendment to the Stock Pledge Agreement
executed on October 1, 2013 by the Company and the Collateral Trustee, as
amended by that certain Joinder Agreement to the Stock Pledge Agreement executed
on March 23, 2015 by the other Pledgors and by that certain Pledge Amendment to
the Stock Pledge Agreement executed on March 23, 2015 by the Company and the
Collateral Trustee, and as further amended by that certain Joinder Agreement to
the Stock Pledge Agreement executed on October 2, 2015 by the other Pledgors and
by that certain Pledge Amendment to the Stock Pledge Agreement executed on
October 5, 2015 by the Company and the Collateral Trustee (as so amended and as
otherwise amended from time to time prior to the date hereof, the “Stock Pledge
Agreement”));
WHEREAS, pursuant to that certain Indenture, dated as of November 6, 2001 (the
“Base Indenture”), between the Company and The Bank of New York Mellon Trust
Company, N.A., as successor trustee to The Bank of New York, as trustee (in such
capacity, the “Trustee”), as supplemented by the Thirtieth Supplemental
Indenture thereto (the “Thirtieth Supplemental Indenture”), the Company has
issued $1,500,000,000 principal amount of its 6.250% senior secured second lien
notes due 2027 (the “2027 Notes”; the 2027 Notes, collectively with the 2025
Notes (as defined below) and any other Securities of the Company issued and
authenticated under the Junior Priority Indentures that are designated by the
Company as, and are entitled the





--------------------------------------------------------------------------------




benefits of, being Junior Stock Secured Debt under the Collateral Trust
Agreement in accordance with the requirements set forth in Section 3.8 thereof,
the “Junior Lien Secured Notes”);
WHEREAS, the Secured Obligations in respect of which a security interest in the
Collateral was created by the Stock Pledge Agreement include the obligations in
respect of the:
(a) Fifteenth Supplemental Indenture to the Base Indenture, dated as of October
16, 2012, by and among the Company, the Trustee and the guarantors party thereto
and relating to the Company’s 4.750% Senior Secured Notes due 2020 (the “4.75%
2020 Notes” and, as supplemented by the Nineteenth Supplemental Indenture, dated
as of May 15, 2013, between the Company, the Trustee and the guarantors party
thereto, the Twenty-Second Supplemental Indenture, dated as of October 1, 2013,
between the Company, the Trustee and the guarantors party thereto, the
Twenty-Fifth Supplemental Indenture thereto, dated as of March 23, 2015, among
the Company, the Trustee and the guarantors party thereto, and the
Twenty-Seventh Supplemental Indenture thereto, dated as of October 2, 2015,
among the Company, the Trustee and the guarantors party thereto, the “Fifteenth
Supplemental Indenture”);
(b) Seventeenth Supplemental Indenture to the Base Indenture, dated as of
February 5, 2013, by and among the Company, the Trustee and the guarantors party
thereto and relating to the Company’s 4.500% Senior Secured Notes due 2021 (the
“4.5% 2021 Notes” and, as supplemented by the Nineteenth Supplemental Indenture,
dated as of May 15, 2013, between the Company, the Trustee and the guarantors
party thereto, the Twenty-Second Supplemental Indenture, dated as of October 1,
2013, between the Company, the Trustee and the guarantors party thereto, the
Twenty-Fifth Supplemental Indenture thereto, dated as of March 23, 2015, among
the Company, the Trustee and the guarantors party thereto, and the
Twenty-Seventh Supplemental Indenture thereto, dated as of October 2, 2015,
among the Company, the Trustee and the guarantors party thereto, the
“Seventeenth Supplemental Indenture”);
(c) Twentieth Supplemental Indenture to the Base Indenture, dated as of May 30,
2013, by and among the Company, the Trustee and the guarantors party thereto and
relating to the Company’s 4.375% Senior Secured Notes due 2021 (the “4.375% 2021
Notes” and, as supplemented by the Twenty-Second Supplemental Indenture, dated
as of October 1, 2013, between the Company, the Trustee and the guarantors party
thereto, the Twenty-Fifth Supplemental Indenture thereto, dated as of March 23,
2015, among the Company, the Trustee and the guarantors party thereto, and the
Twenty-Seventh Supplemental Indenture thereto, dated as of October 2, 2015,
among the Company, the Trustee and the guarantors party thereto, the “Twentieth
Supplemental Indenture”);
(d) Twenty-Eighth Supplemental Indenture to the Base Indenture, dated as of
December 1, 2016, by and among the Company, the Trustee and the guarantors party
thereto and relating to the Company’s 7.50% Senior Secured Second Lien Notes due
2022 (the “7.50% 2022 Notes”) (the “Twenty-Eighth Supplemental Indenture”);
(e)Twenty-Ninth Supplemental Indenture to the Base Indenture, dated as of
June 14, 2017, by and among the Company, the Trustee and the guarantors party
thereto and


2

--------------------------------------------------------------------------------




relating to the Company’s 4.625% Senior Secured First Lien Notes due 2024 (the
“4.625% 2024 Notes”) (the “Twenty-Ninth Supplemental Indenture”);
(f) Indenture dated as of September 27, 2013 (the “2013 Base Indenture”),
between THC Escrow Corporation and the Trustee (as supplemented by the First
Supplemental Indenture thereto, dated as of October 1, 2013, among the Company,
the Trustee and the guarantors party thereto, the Second Supplemental Indenture
thereto, dated as of March 23, 2015, among the Company, the Trustee and the
guarantors party thereto, and the Third Supplemental Indenture thereto, dated as
of October 2, 2015, among the Company, the Trustee and the guarantors party
thereto, the “2013 Indenture”), pursuant to which the 6.00% Senior Secured Notes
due 2020 were issued (the “6.000% 2020 Notes”; the 6.000% 2020 Notes,
collectively with the 4.375% 2021 Notes, the 4.5% 2021 Notes, the 4.75% 2020
Notes, the 4.625% 2024 Notes and any other Securities (as such term is defined
in the Base Indenture or the 2013 Base Indenture) of the Company issued and
authenticated under the Indentures or the 2013 Indenture that are designated as,
and are entitled to the benefits of, being First Priority Stock Secured Debt
under the Collateral Trust Agreement in accordance with the requirements set
forth in Section 3.8 thereof, are referred to herein as the “First Lien Secured
Notes”; the First Lien Secured Notes, together with the Junior Lien Secured
Notes, are referred to herein as the “Secured Notes”);
(g) Indenture dated as of June 14, 2017 (the “Second Lien Base Indenture”),
between THC Escrow Corporation III and the Trustee (as supplemented by the
Supplemental Indenture thereto, dated as of July 14, 2017, among the Company,
the Trustee and the guarantors party thereto, the “Second Lien Indenture”),
pursuant to which the 5.125% Senior Secured Second Lien Notes due 2025 were
issued (the “2025 Notes”);
(h) the Guarantees in respect of the Secured Notes; and
(i) the obligations under that certain Letter of Credit Facility Agreement,
dated as of March 7, 2014 (as amended or otherwise modified, the “LC Facility
Agreement”), among the Company, certain financial institutions party thereto
from time to time as letter of credit participants and issuers and Barclays Bank
PLC, as administrative agent, and the guarantees in respect thereof;
WHEREAS, subject to the terms and conditions hereof, the parties hereto desire
to and have agreed to amend the Stock Pledge Agreement to secure the obligations
in respect of the Junior Lien Secured Notes, in each case to be designated as
and entitled to the benefits of being Junior Stock Secured Debt (as defined in
the Collateral Trust Agreement) under the Collateral Trust Agreement in
accordance with the requirements set forth in Section 3.8 thereof.
WHEREAS, the sole effect of this Amendment is to secure additional debt of the
Company that is permitted by the terms of the Collateral Trust Agreement to be
secured by the Collateral and to add references to such debt and the documents
governing such debt, and that as such, pursuant to:
(a) Section 7.1 of the Stock Pledge Agreement;


3

--------------------------------------------------------------------------------




(b) Section 7.1 of the Collateral Trust Agreement;
(c) Article VII of each of the Fifteenth Supplemental Indenture, the Seventeenth
Supplemental Indenture, the Twentieth Supplemental Indenture, the Twenty-Eighth
Supplemental Indenture, the Twenty-Ninth Supplemental Indenture and the
Thirtieth Supplemental Indenture, and Section 902 of each of the 2013 Indenture
and the Second Lien Indenture; and
(d) Section 10.8 and 11.1 of the LC Facility Agreement, this Amendment may be
entered into by the Company, the other pledgors party hereto and the Collateral
Trustee without (i) the consent of the holders of the Notes or the holders of LC
Obligations or (ii) direction to the Collateral Trustee by an Act of Required
Stock Secured Debtholders (as defined in the Collateral Trust Agreement); and
WHEREAS, unless otherwise indicated, capitalized terms used herein without
definition have the meanings ascribed to such terms in the Stock Pledge
Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and each other Pledgor signatory hereto hereby agrees
with the Collateral Trustee as follows:
1.Section References. Unless otherwise expressly stated herein, all Section
references herein shall refer to Sections of the Stock Pledge Agreement.
2.    Amendments to Section 1.1. Section 1.1 of the Stock Pledge Agreement is
hereby amended by: (a) amending and restating the defined terms “Junior Lien
Secured Notes,” “Junior Priority Indentures” and “Junior Priority Supplemental
Indentures” in their entirety, and by adding the defined term “Seventh
Amendment” in each case as set forth below (all other defined terms contained
therein remain unchanged and to the extent that definitions contained in this
Section 2 conflict with definitions contained in the Stock Pledge Agreement, the
definitions contained in this Section 2 shall control):
“Junior Lien Secured Notes” has the meaning specified in the Seventh Amendment.
“Junior Priority Indentures” means, collectively, the Base Indenture as
severally supplemented by each Junior Priority Supplemental Indenture and the
Second Lien Indenture (as defined in the Seventh Amendment).
“Junior Priority Supplemental Indentures” means the Twenty-Eighth Supplemental
Indenture, the Thirtieth Supplemental Indenture and all other indentures
supplemental to the Base Indenture in respect of which Securities are issued and
authenticated that are designated as, and entitled to the benefits of, being
Junior Stock Secured Debt under the Collateral Trust Agreement in accordance
with the requirements set forth in Section 3.8 thereof.


4

--------------------------------------------------------------------------------




“Seventh Amendment” means the Seventh Amendment to Stock Pledge Agreement, dated
as of February 5, 2019.
3.    Conditions Precedent. The effectiveness of this Amendment is subject to
the Collateral Trustee’s receipt of each of the following:
(a)    this Amendment, duly executed and delivered by the Company, each other
Pledgor party hereto and the Collateral Trustee;
(b)    an Officers’ Certificate (as defined in the Collateral Trust Agreement)
to the effect that this Amendment will not result in a breach of any provision
or covenant contained in any of the Secured Debt Documents (as defined in the
Collateral Trust Agreement); and
(c)    an opinion of counsel of the Company to the effect that the Collateral
Trustee’s execution of this Amendment is authorized and permitted by the
Collateral Trust Agreement.
4.    Reference to Stock Pledge Agreement. The Stock Pledge Agreement and the
Related Documents, and any and all other agreements, documents or instruments
now or hereafter executed and/or delivered pursuant to the terms hereof or
pursuant to the terms of the Stock Pledge Agreement or the Related Documents,
are hereby amended so that any reference therein to the Stock Pledge Agreement,
whether direct or indirect, shall mean a reference to the Stock Pledge Agreement
as amended hereby.
5.    Counterparts. This Amendment may be executed by one or more of the parties
to this Amendment on any number of separate counterparts (including by
telecopy), each of which when so executed shall be deemed to be an original and
all of which taken together shall constitute one and the same agreement.
Signature pages may be detached from multiple counterparts and attached to a
single counterpart so that all signature pages are attached to the same
document. Delivery of an executed counterpart by telecopy shall be effective as
delivery of a manually executed counterpart.
6.    Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibitions or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
7.    Governing Law. THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL GOVERN AND
BE USED TO CONSTRUE THIS AMENDMENT WITHOUT GIVING EFFECT TO APPLICABLE
PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.


5

--------------------------------------------------------------------------------




8.    Limited Effect. Except to the extent specifically amended or modified
hereby, the provisions of the Stock Pledge Agreement shall not be amended,
modified, impaired or otherwise affected hereby.
9.    Responsibility of the Collateral Trustee. The Collateral Trustee is not
responsible for the validity or sufficiency of this Amendment or the recitals
contained herein. In no event shall the Collateral Trustee or Registrar (as
defined in the Appointment of Registrar Letter dated March 23, 2015 between The
Bank of New York Mellon Trust Company, N.A., as registrar (the “Registrar”)) be
charged with knowledge of the terms of, be subject to, or be required to comply
with the LC Facility Agreement, or the Interim Loan Agreement, dated as of March
23, 2015, among the Company, the lenders thereto and Barclays Bank PLC, as
administrative agent.  All such responsibilities of the Collateral Trustee shall
be as set forth in the Collateral Trust Agreement.


[Signature Pages Follow]


6

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused this Amendment to be duly
executed and delivered as of the date first above written.


TENET HEALTHCARE CORPORATION, as a Pledgor


By:     /s/ James E. Snyder III
    Name:    James E. Snyder III
    Title:    Vice President and Treasurer


AMERICAN MEDICAL (CENTRAL), INC.
AMI INFORMATION SYSTEMS GROUP, INC.
AMISUB (HEIGHTS), INC.
AMISUB (HILTON HEAD), INC.
AMISUB (TWELVE OAKS), INC.
AMISUB OF TEXAS, INC.
BROOKWOOD HEALTH SERVICES, INC.
CORAL GABLES HOSPITAL, INC.
FMC MEDICAL, INC.
HEALTHCARE NETWORK CFMC, INC.
HEALTHCARE NETWORK HOLDINGS, INC.
HEALTHCARE NETWORK LOUISIANA, INC.
HEALTHCARE NETWORK MISSOURI, INC.
HEALTHCARE NETWORK TEXAS, INC.
HEALTHCORP NETWORK, INC.
HEALTH SERVICES CFMC, INC.
HEALTH SERVICES NETWORK HOSPITALS, INC.
HEALTH SERVICES NETWORK TEXAS, INC.
LIFEMARK HOSPITALS, INC.
ORNDA HOSPITAL CORPORATION
SRRMC MANAGEMENT, INC.
TENET CALIFORNIA, INC.
TENET FLORIDA, INC.
TENET HEALTHSYSTEM MEDICAL, INC.
TENET HEALTHSYSTEM PHILADELPHIA, INC.
TENET PHYSICIAN SERVICES – HILTON HEAD, INC.
VANGUARD HEALTH FINANCIAL COMPANY, LLC
VANGUARD HEALTH HOLDING COMPANY I, LLC
VANGUARD HEALTH HOLDING COMPANY II, LLC
VANGUARD HEALTH MANAGEMENT, INC.
VANGUARD HEALTH SYSTEMS, INC.
VHS OF PHOENIX, INC.
VHS OF MICHIGAN, INC.
VHS VALLEY MANAGEMENT COMPANY, INC.,
each as a Pledgor




[Signature Page to Seventh Amendment to Stock Pledge Agreement]

--------------------------------------------------------------------------------




By:     /s/ James E. Snyder III
    Name:    James E. Snyder III
    Title:    Vice President and Treasurer


BROOKWOOD BAPTIST HEALTH 1, LLC
VHS VALLEY HEALTH SYSTEM, LLC,
each as a Pledgor
By:    /s/ James E. Snyder III
    Name:     James E. Snyder III
    Title:    Vice President and Treasurer


ACCEPTED AND AGREED
as of the date first above written:
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
as Collateral Trustee


By:    /s/ R. Tarnas
    Name:    R. Tarnas
    Title:    Vice President






[Signature Page to Seventh Amendment to Stock Pledge Agreement]